Exhibit 10(i)

 

--------------------------------------------------------------------------------

 

PURCHASE AND CONTRIBUTION AGREEMENT

 

by and between

 

UNITED RENTALS (NORTH AMERICA), INC.,

UNITED RENTALS NORTHWEST, INC.,

UNITED RENTALS SOUTHEAST, L.P.,

UNITED EQUIPMENT RENTALS GULF, L.P.

 

and

 

UNITED RENTALS RECEIVABLES LLC I

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

ARTICLE I        DEFINITIONS

   1

SECTION 1.1

    

Definitions

   1

SECTION 1.2

    

Other Terms

   2

SECTION 1.3

    

Computation of Time Periods

   3

ARTICLE II        SALE AND PURCHASE OF RECEIVABLES AND OTHER TRANSFERRED ASSETS

   3

SECTION 2.1

    

Sale

   3

SECTION 2.2

    

Intent of the Parties; Grant of Security Interest

   3

SECTION 2.3

    

No Recourse

   4

SECTION 2.4

    

No Assumption of Obligations

   4

ARTICLE III        CONSIDERATION AND PAYMENT

   4

SECTION 3.1

    

Purchase Price

   4

ARTICLE IV        ADMINISTRATION AND COLLECTION

   5

SECTION 4.1

    

Servicing of Transferred Assets

   5

SECTION 4.2

    

Deemed Collections

   5

SECTION 4.3

    

Actions Evidencing Purchases

   5

ARTICLE V        REPRESENTATIONS AND WARRANTIES

   6

SECTION 5.1

    

Mutual Representations and Warranties

   6

SECTION 5.2

    

Originators’ Additional Representations and Warranties

   8

SECTION 5.3

    

Reaffirmation of Representations and Warranties by the Originator; Notice of
Breach

   11

ARTICLE VI        COVENANTS

   11

SECTION 6.1

    

Mutual Covenants

   11

SECTION 6.2

    

Affirmative Covenants of the Originators

   16

SECTION 6.3

    

Negative Covenants of the Originators

   18

ARTICLE VII        TERM AND TERMINATION

   20

SECTION 7.1

    

Term

   20

SECTION 7.2

    

Effect of Purchase Termination Date

   20

SECTION 7.3

    

PCA Termination Events

   21

SECTION 7.4

    

Remedies

   21

ARTICLE VIII        INDEMNIFICATION

   21

SECTION 8.1

    

Indemnities by the Originators

   21

ARTICLE IX        MISCELLANEOUS PROVISIONS

   24

 

    i  

Originator Purchase and

Contribution Agreement



--------------------------------------------------------------------------------

SECTION 9.1

    

Waivers; Amendments

   24

SECTION 9.2

    

Notices

   24

SECTION 9.3

    

Governing Law

   24

SECTION 9.4

    

Integration

   25

SECTION 9.5

    

Severability of Provisions

   25

SECTION 9.6

    

Counterparts; Facsimile Delivery

   25

SECTION 9.7

    

Binding Effect; Assignment

   25

SECTION 9.8

    

Costs, Expenses and Taxes

   25

SECTION 9.9

    

Waiver of Confidentiality

   25

SECTION 9.10

    

Confidentiality Agreement

   26

SECTION 9.11

    

No Proceedings; Limited Recourse

   26

SECTION 9.12

    

Further Assurances

   27

 

SCHEDULE I   Originator Information

SCHEDULE II   Blocked Account Banks and Account Information

SCHEDULE III   Lock-box Account Banks and Account Information

 

    ii  

Originator Purchase and

Contribution Agreement



--------------------------------------------------------------------------------

PURCHASE AND CONTRIBUTION AGREEMENT

 

This Purchase and Contribution Agreement, dated as of June 17, 2003 (this
“Agreement”), by and between UNITED RENTALS (NORTH AMERICA), INC., a Delaware
corporation, (“URNA”), as an Originator, UNITED RENTALS NORTHWEST, INC., an
Oregon corporation (“URNW”), as an Originator, UNITED RENTALS SOUTHEAST, L.P., a
Georgia limited partnership (“URSE”), as an Originator, UNITED EQUIPMENT RENTALS
GULF, L.P., a Texas limited partnership (“UERG”), as an Originator (each of
URNA, URNW, URSE and UERG, an “Originator” and, collectively, the “Originators”)
and UNITED RENTALS RECEIVABLES LLC I, a Delaware limited liability company
(“United Receivables I”). The parties hereto agree as follows:

 

ARTICLE I

DEFINITIONS

 

SECTION 1.1 Definitions. All capitalized terms used herein shall have the
meanings specified herein or, if not so specified, the meaning specified in, or
incorporated by reference into, the Receivables Purchase Agreement. In addition,
as used in this Agreement, the following terms shall have the following
meanings:

 

“Discount Percentage” is defined in Section 3.1.

 

“Originator” is defined in the preamble.

 

“Originator Indemnified Amounts” is defined in Section 8.1.

 

“Originator Indemnified Parties” is defined in Section 8.1.

 

“PCA Termination Event” is defined in Section 7.3.

 

“Permitted Payments” is defined in Section 3.2(b).

 

“Potential PCA Termination Event” means an event which but for the lapse of time
or the giving of notice, or both, would constitute a PCA Termination Event.

 

“Purchase Termination Date” is defined in Section 7.1.

 

“Receivable” means the indebtedness of any Obligor resulting from the provision,
sale or lease of equipment, merchandise, insurance or services to such Obligor
by an Originator under a Contract generated by such Originator in the ordinary
course of its business and includes the right to payment of any interest or
finance charges and other obligations of such Obligor with respect thereto.

 

“Receivables Purchase Agreement” means the Receivables Purchase Agreement, dated
as of June 17, 2003, by and among the Seller, United Rentals, as initial
Collection Agent, the entities from time to time parties thereto as Conduit
Investors, the entities from time to time parties thereto as Committed
Investors, the entities from time to time parties thereto as agents for

 

       

Originator Purchase and

Contribution Agreement



--------------------------------------------------------------------------------

the Investor Groups, the entities from time to time parties thereto as
Administrators and Deutsche Bank Securities, Inc., a Delaware corporation, as
the administrative agent for the Investors party thereto.

 

“Related Security” means with respect to any Receivable, all of the applicable
Originator’s rights, title and interest in, to and under:

 

(a) all of such Originator’s interest in any merchandise (excluding any returned
merchandise) relating to any sale giving rise to such Receivable;

 

(b) all security interests or liens and property subject thereto from time to
time purporting to secure payment of such Receivable, whether pursuant to the
Contract related to such Receivable or otherwise, together with all financing
statements signed by an Obligor describing any collateral securing such
Receivable;

 

(c) all guaranties, insurance and other agreements or arrangements of whatever
character from time to time supporting or securing payment of such Receivable
whether pursuant to the Contract related to such Receivable or otherwise;

 

(d) the Contract and all other books, records and other information (including,
without limitation, computer programs, tapes, discs, punch cards, data
processing software and related property and rights) relating to such Receivable
and the related Obligor; and

 

(e) all Collections on and other proceeds of any of the foregoing.

 

“Transferred Assets” means, collectively, (a) the Receivables, (b) the Related
Security and (c) all proceeds of the foregoing.

 

“United Rentals” means United Rentals, Inc., a Delaware corporation, and its
successors and permitted assigns.

 

SECTION 1.2 Other Terms. All terms defined directly or by incorporation herein
shall have the defined meanings when used in any certificate or other document
delivered pursuant thereto unless otherwise defined therein. For purposes of
this Agreement and all such certificates and other documents, unless the context
otherwise requires: (a) accounting terms not otherwise defined herein, and
accounting terms partly defined herein to the extent not defined, shall have the
respective meanings given to them under, and shall be construed in accordance
with, GAAP; (b) terms used in Article 9 of the UCC in the State of New York, and
not specifically defined herein, are used herein as defined in such Article 9;
(c) references to any amount as on deposit or outstanding on any particular date
means such amount at the close of business on such day; (d) the words “hereof,”
“herein” and “hereunder” and words of similar import refer to this Agreement (or
the certificate or other document in which they are used) as a whole and not to
any particular provision of this Agreement (or such certificate or document);
(e) references to any Section, Schedule or Exhibit are references to Sections,
Schedules and Exhibits in or to this Agreement (or the certificate or other
document in which the reference is

 

    2  

Originator Purchase and

Contribution Agreement



--------------------------------------------------------------------------------

made) and references to any paragraph, subsection, clause or other subdivision
within any Section or definition refer to such paragraph, subsection, clause or
other subdivision of such Section or definition; (f) the term “including” means
“including without limitation”; (g) references to any law or regulation refer to
that law or regulation as amended from time to time and include any successor
law or regulation; (h) references to any agreement refer to that agreement as
from time to time amended or supplemented or as the terms of such agreement are
waived or modified in accordance with its terms; (i) references to any Person
include that Person’s successors and assigns; (j) headings are for purposes of
reference only and shall not otherwise affect the meaning or interpretation of
any provision hereof; and (k) each reference to “Originator” herein refers
severally to each of the Originators as to itself and the Transferred Assets
owned by it from time to time.

 

SECTION 1.3 Computation of Time Periods. Unless otherwise stated in this
Agreement, in the computation of a period of time from a specified date to a
later specified date, the word “from” means “from and including” and the words
“to” and “until” each means “to but excluding.”

 

ARTICLE II

SALE AND PURCHASE OF RECEIVABLES

AND OTHER TRANSFERRED ASSETS

 

SECTION 2.1 Sale. (a) On the terms and subject to the conditions set forth
herein, each Originator hereby sells to United Receivables I, and United
Receivables I hereby purchases from each Originator, during the period from the
Closing Date to the Purchase Termination Date, all of such Originator’s right,
title and interest, in, to and under each Receivable and the other Transferred
Assets, and all proceeds of the foregoing, in each case whether now existing or
hereafter arising or acquired.

 

(b) All of the Transferred Assets existing at the opening of each Originator’s
business on the Closing Date are hereby sold to United Receivables I on such
date. On and after the Closing Date, each Transferred Asset shall be deemed to
have been sold to United Receivables I immediately (and without further action
by any Person) upon the creation of such Transferred Asset. All Transferred
Assets relating to a Receivable shall be sold at the same time as such
Receivable, whether such Transferred Assets relating thereto exist at such time
or arise or are acquired thereafter.

 

SECTION 2.2 Intent of the Parties; Grant of Security Interest. (a) United
Receivables I and each Originator intend the transactions hereunder to be true
sales of the Transferred Assets by the Originators to United Receivables I for
all purposes, providing United Receivables I with the full risks and benefits of
ownership of the Transferred Assets (such that the Transferred Assets would not
be property of the applicable Originator’s estate in the event of the bankruptcy
of any Originator).

 

(b) If, notwithstanding the intent of the parties or any other provision hereof,
any Transferred Assets conveyed hereunder are construed to constitute property
of any Originator or such conveyance is not treated as a sale to United
Receivables I for all purposes, then (i) this

 

    3  

Originator Purchase and

Contribution Agreement



--------------------------------------------------------------------------------

Agreement also is intended by the parties to be, and hereby is, a security
agreement within the meaning of the UCC; and (ii) the conveyance by the
Originators provided for in this Agreement shall be treated as the grant of, and
each Originator hereby grants to United Receivables I, a security interest in,
to and under all of the Originators’ right, title and interest in, to and under
all Transferred Assets, and proceeds relating thereto conveyed by the
Originators to United Receivables I, to secure the payment and performance of
the Originators’ obligations to United Receivables I under this Agreement or as
may be determined in connection therewith by applicable Law. Each Originator and
United Receivables I shall, to the extent consistent with this Agreement, take
such actions as may be necessary to ensure that, if this Agreement were deemed
to create a security interest in, and not to constitute a sale of, Transferred
Assets, such security interest would be deemed to be a perfected security
interest in favor of United Receivables I under applicable law and shall be
maintained as such throughout the term of this Agreement.

 

SECTION 2.3 No Recourse. Except as specifically provided in this Agreement, the
purchase and sale of the Transferred Assets under this Agreement shall be
without recourse to the Originators.

 

SECTION 2.4 No Assumption of Obligations. United Receivables I shall not have
any obligation or liability with respect to any Receivables, Contracts or other
Transferred Assets, nor shall United Receivables I have any obligation or
liability to any Obligor or other customer or client of the Originator
(including any obligation to perform any of the obligations of any Originator
under any Receivables, Contracts or other Transferred Assets).

 

ARTICLE III

CONSIDERATION AND PAYMENT

 

SECTION 3.1 Purchase Price. (a) The purchase price for each Receivable and
related Transferred Assets shall equal the product of the Unpaid Balance of such
Receivable, multiplied by a discount for such purchase mutually agreed to among
the parties hereto (the “Discount Percentage”).

 

(b) United Receivables I shall pay the applicable Originator the purchase price
with respect to each Receivable and the related Transferred Assets on the date
of purchase by transfer of funds, to the extent that United Receivables I has
funds available for that purpose after satisfying United Receivables I’s
obligations under the Seller Purchase and Contribution Agreement; provided that
in the event funds are owing to more than one Originator at any time and United
Receivables I does not have funds available to pay each such Originator, the
funds United Receivables I has available shall be applied, first, to pay each
Originator other than URNA the purchase price owing to each such Originator and,
second, to pay any amounts owing to URNA. To the extent that such funds are
insufficient, the remaining Receivables and Transferred Assets shall be deemed
to have been transferred by URNA to United Receivables I as a capital
contribution, in return for an increase in the value of the membership interest
of United Receivables I held by URNA.

 

    4  

Originator Purchase and

Contribution Agreement



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, on the Closing Date a portion of the
Transferred Assets sold to United Receivables I by URNA on such date shall be
deemed to be a contribution by URNA to the capital of United Receivables I in
return for an increase in the value of the membership interest of United
Receivables I held by URNA.

 

(d) Other than as expressly set forth above, all payments of cash purchase price
and interest due under subsection (c), shall be made ratably to each Originator
in accordance with the amount owed to each.

 

ARTICLE IV

ADMINISTRATION AND COLLECTION

 

SECTION 4.1 Servicing of Transferred Assets. The servicing, administration and
collection of the Transferred Assets shall, at all times that the Receivables
Purchase Agreement is in effect, be conducted by the Collection Agent on the
terms set out in (and subject to any rights to terminate the initial Collection
Agent as Collection Agent pursuant to) the Receivables Purchase Agreement. Upon
the termination of the Receivables Purchase Agreement at any time when this
Agreement shall continue to be in full force and effect, United Receivables I
and the Originators shall incorporate herein, in all substantial respects, the
provisions of Article VII of the Receivables Purchase Agreement or shall provide
for other arrangements for the servicing, administration and collection of the
Transferred Assets.

 

SECTION 4.2 Deemed Collections. (a) If on any day any portion of any Receivable
is reduced or canceled causing such Receivable to become a Diluted Receivable,
then, on such day, the applicable Originator shall be deemed to have received on
such day a Collection of such Receivable in the amount of such reduction or
cancellation.

 

(b) If on any day it is determined that any of the representations or warranties
of any Originator set forth in Article V, as they relate to any Receivable, was
untrue with respect to such Receivable on the date when made or deemed made, the
applicable Originator shall be deemed to have received on such day a Collection
of such Receivable in an amount equal to the Unpaid Balance thereof on such day.
To the extent that United Receivables I subsequently receives Collections with
respect to any such Receivable, United Receivables I shall hold such amount in
trust on behalf of the applicable Originator and shall pay the applicable
Originator an amount equal to the amount so collected, without regard to Section
2.14 of the Receivables Purchase Agreement.

 

(c) Not later than the first Business Day after any Originator is deemed
pursuant to this Section 4.2 to have received any Collections, the Collection
Agent shall notify the applicable Originator of such deemed Collections, and
such Originator shall transfer to United Receivables I immediately available
funds in the amount of such deemed Collections or shall otherwise apply such
funds as may be required by the Receivables Purchase Agreement.

 

SECTION 4.3 Actions Evidencing Purchases. (a) On or prior to the Closing Date,
each Originator shall mark its master data processing records evidencing (i)
Receivables and (ii) Contracts with a legend, acceptable to United Receivables
I, evidencing that the Receivables

 

    5  

Originator Purchase and

Contribution Agreement



--------------------------------------------------------------------------------

have been sold in accordance with this Agreement. In addition, each Originator
agrees that from time to time, at its expense, it shall promptly upon request by
United Receivables I, to the extent permitted by applicable law, do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and
re-register, any and all further acts, deeds, conveyances, security agreements,
assignments, financing statements and continuations thereof, termination
statements, notices of assignment, transfers, certificates, assurances and other
instruments that United Receivables I may reasonably request from time to time
in order (i) to carry out more effectively the purposes of this Agreement or any
other Transaction Document, (ii) to subject to the liens created by any of the
Transaction Documents any of the properties, rights or interests covered or
purported to be covered by such liens, (iii) to perfect and maintain the
validity, effectiveness and priority of such liens, (iv) to better assure,
convey, grant, assign, transfer, preserve, protect and confirm to United
Receivables I the rights granted or now or hereafter intended to be granted
thereto under any Transaction Document and (v) to perfect, protect or more fully
evidence the purchases hereunder, or to enable United Receivables I or its
assigns to exercise or enforce any of their respective rights with respect to
the Transferred Assets. In addition to the above, at any time when a Termination
Event has occurred and is continuing, each Originator shall, upon the request of
the Agent, comply fully with the Federal Assignment of Claims Act and other
similar Laws with respect to any assignment or subsequent reassignment of the
Receivables.

 

(b) Each Originator hereby authorizes United Receivables I or its designee to
(i) file one or more financing or continuation statements, and amendments
thereto and assignments thereof, relative to all or any of the Transferred
Assets now existing or hereafter arising in the name of such Originator (without
the signature of such Originator, where permitted by law) and (ii) to the extent
permitted by the Receivables Purchase Agreement, to notify Obligors of the
assignment of the Transferred Assets.

 

(c) Without limiting the generality of Section 4.3(a), each Originator shall,
not earlier than six months and not later than three months prior to the fifth
anniversary of the date of filing of the financing statements filed in
connection with the Closing Date or any other financing statement filed pursuant
to this Agreement, if the Final Payout Date shall not have occurred: (i) execute
and deliver and file or cause to be filed appropriate continuation statements;
and (ii) deliver or cause to be delivered to each Agent an opinion of counsel
for the Originators in form and substance and delivered by counsel reasonably
satisfactory to United Receivables I, confirming and updating the opinion
delivered in connection with the Closing Date relating to the validity,
perfection and priority of United Receivables I’s interests in the Transferred
Assets.

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES

 

SECTION 5.1 Mutual Representations and Warranties. Each of the Originators and
United Receivables I represents and warrants, solely with respect to itself, to
the other parties hereto that:

 

(a) Corporate or other Existence. It is a limited liability company, corporation
or limited partnership duly formed, validly existing and in good standing under
the laws of its State

 

    6  

Originator Purchase and

Contribution Agreement



--------------------------------------------------------------------------------

of organization, and is duly qualified to do business, and is in good standing,
in every jurisdiction where the nature of its business requires it to be so
qualified.

 

(b) Corporate, Limited Liability Company or Limited Partnership Power;
Contravention. The execution, delivery and performance by it of each Transaction
Document to which it is a party (i) are within its limited liability company,
corporate or limited partnership powers, (ii) have been duly authorized by all
necessary corporate, limited liability company, limited partnership,
shareholder, director, partner and member action, (iii) do not contravene (1)
its certificate of formation, limited liability company agreement, operating
agreement, certificate of incorporation, limited partnership agreement or other
constituting documents, (2) any law, rule or regulation applicable to it, (3)
any contractual restriction binding on or affecting it or its property, the
violation of which could reasonably be expected to have an adverse affect on any
Secured Party, on the collectibility of any Transferred Asset or on the
performance by any party to a Transaction Document of its obligations hereunder
or thereunder (for any reason other than the occurrence of an adverse effect,
whether material or not, on any Originator), or a material adverse affect on
United Receivables I or any Originator or (4) any order, writ, judgment, award,
injunction or decree binding on or affecting it or its property, and (iv) do not
result in or require the creation of any Adverse Claim upon or with respect to
any of its properties (except for the interests created pursuant to this
Agreement and such other Transaction Documents); and no transaction contemplated
by this Agreement requires compliance with any bulk sales act or similar law.

 

(c) Governmental Authorization. No authorization or approval or other action by,
and no notice to or filing with, any Official Body is required for the due
execution, delivery and performance by it of the Transaction Documents to which
it is a party, except for authorizations and approvals that are required herein
or therein that have been obtained as of the Closing Date and the filing of UCC
financing statements which are referred to herein and therein, all of which have
been (or as of the Closing Date will have been) duly made and are in full force
and effect; provided, that the right of any assignee of a Receivable the Obligor
of which is a Government Obligor to enforce such Receivable directly against
such Obligor may be restricted by the Federal Assignment of Claims Act or any
similar applicable Law to the extent the applicable Originator, United
Receivables I, the Seller and/or any assignee thereof shall not have complied
with the applicable provisions of any such Law in connection with the assignment
or subsequent reassignment of any such Receivable.

 

(d) Binding Effect. Each of this Agreement and the other Transaction Documents
to which it is a party has been duly executed and delivered and constitutes its
legal, valid and binding obligation enforceable against it in accordance with
its terms, subject to bankruptcy, insolvency, reorganization, moratorium and
other similar laws affecting creditors’ rights generally and general principles
of equity (regardless of whether such enforceability is considered in a
proceeding in equity or at law).

 

(e) Preference; Voidability. United Receivables I has given reasonably
equivalent value to the applicable Originator in consideration for the transfer
to it of the Transferred Assets from such Originator, and each such transfer
shall not have been made for or on account of an

 

    7  

Originator Purchase and

Contribution Agreement



--------------------------------------------------------------------------------

antecedent debt owed by such Originator to it and no such transfer is voidable
under any section of the Bankruptcy Code.

 

SECTION 5.2 Originators’ Additional Representations and Warranties. Each of the
Originators represents and warrants that:

 

(a) Perfection; Good Title. Immediately preceding each purchase hereunder, the
Originators are the owners of all of the Receivables and all other Transferred
Assets, free and clear of all Adverse Claims (other than any Adverse Claim
arising hereunder, under the Seller Purchase and Contribution Agreement, under
the Receivables Purchase Agreement or under any other Transaction Document);
provided, that the interest of the Originators in Leased Equipment Receivables
may be subject to the lien of the lessor thereof and provided, further, that the
interest of the Originators in Receivables that represent proceeds of the sale
of equipment that has been leased to an Originator may be subject to the lien of
the lessor thereof. Upon each sale hereunder, United Receivables I shall acquire
a valid and enforceable perfected first priority ownership interest in each
Receivable and all other Transferred Assets that exist on the date of such sale,
free and clear of any Adverse Claim; provided, that the right of any assignee of
a Receivable the Obligor of which is a Government Obligor to enforce such
Receivable directly against such Obligor may be restricted by the Federal
Assignment of Claims Act or any similar applicable Law to the extent the
applicable Originator, United Receivables I, the Seller and/or any assignee
thereof shall not have complied with the applicable provisions of any such Law
in connection with the assignment or subsequent reassignment of any such
Receivable; and provided, further, that the perfected ownership interest of
United Receivables I in Leased Equipment Receivables may be subject to the lien
of the lessor thereof and provided, still further, that the perfected ownership
interest of United Receivables I in Receivables that represent proceeds of the
sale of equipment that has been leased to an Originator may be subject to the
lien of the lessor thereof. All financing statements and other documents
required to be recorded or filed in order to perfect and protect the interest of
United Receivables I in the Transferred Assets against all creditors of and
purchasers from the Originators have been duly filed in each filing office
necessary for such purpose and all filing fees and taxes, if any, payable in
connection with such filings have been paid in full. No effective financing
statement or other instrument similar in effect covering any Contract or any
Receivable or the Related Security or Collections with respect thereto is on
file in any recording office, except those filed in favor of United Receivables
I relating to this Agreement and those filed pursuant to the other Transaction
Documents, other than those filed in favor of the lessor of equipment giving
rise to Leased Equipment Receivables or relating to the proceeds of the sale of
equipment that has been leased to an Originator.

 

(b) Accuracy of Information. All information and each exhibit, financial
statement, document, book, record or report furnished at any time by it or on
its behalf to United Receivables I in connection with this Agreement is true,
complete and accurate in all material respects as of its date or (except as
otherwise disclosed to United Receivables I at such time) as of the date so
furnished, and as of such date no such document contains any untrue statement of
a material fact or omits to state a material fact necessary in order to make the
statements contained therein, in the light of the circumstances under which they
were made, not misleading.

 

    8  

Originator Purchase and

Contribution Agreement



--------------------------------------------------------------------------------

(c) Tax Status; Sale Treatment. It has (i) timely filed all tax returns
(federal, state and local) required to be filed, (ii) paid or made adequate
provision for the payment of all taxes, assessments and other governmental
charges and (iii) accounted for the sale of the Transferred Assets hereunder, in
its books and financial statements as sales or, in the case of URNA, as capital
contributions (to the extent of such capital contribution), in each case
consistent with GAAP.

 

(d) Actions, Suits. Except as set forth in Schedule I, there is no pending or,
to its knowledge, threatened action or proceeding affecting United Rentals or
any of its Subsidiaries before any court, governmental agency or arbitrator
which could reasonably be expected to materially adversely affect the financial
condition or operations of United Rentals or any of its Subsidiaries or
materially adversely affect the ability of United Rentals or any of its
Subsidiaries to perform their respective obligations under the Transaction
Documents, or which purports to affect the legality, validity or enforceability
of the Transaction Documents. To its knowledge, neither United Rentals nor any
Subsidiary is in default with respect to any order of any court, arbitration or
Official Body except for defaults with respect to orders of Official Bodies
which defaults are not material to the business or operations of United Rentals
and its Subsidiaries, taken as a whole.

 

(e) Use of Proceeds. No proceeds of any purchase hereunder will be used by it
(i) to acquire any security in any transaction which is subject to Section 13 or
14 of the Securities Exchange Act of 1934, (ii) to acquire any equity security
of a class which is registered pursuant to Section 12 of such act or (iii) for
any other purpose that violates applicable Law, including Regulations G or U of
the Federal Reserve Board.

 

(f) Jurisdiction of Organization; Location of Records. The jurisdiction of
organization of each Originator and the offices where each Originator keeps all
its Records, are located in the jurisdiction and at the address(es) described on
Schedule I or such other jurisdictions or locations notified to United
Receivables I in accordance with Section 6.3(g), in each case jurisdictions
where all action required by Section 4.3 has been taken and completed.

 

(g) Subsidiaries; Tradenames, Etc. As of the date hereof, each Originator has,
within the last five (5) years, operated only under the tradenames identified in
Schedule I, and, within the last five (5) years, has not changed its name,
merged with or into or consolidated with any other corporation or been the
subject of any proceeding under the Bankruptcy Code, except as disclosed in
Schedule I. Schedule I also lists the correct Federal Employer Identification
Number of each Originator.

 

(h) Credit and Collection Policy. Since the Closing Date, there have been no
material changes in the Credit and Collection Policy other than in accordance
with this Agreement. It has at all times complied with the Credit and Collection
Policy with regard to each Receivable.

 

(i) Material Adverse Effect. Since December 31, 2002, there has been no Material
Adverse Effect.

 

    9  

Originator Purchase and

Contribution Agreement



--------------------------------------------------------------------------------

(j) Not an Investment Company or Holding Company. It is not, and is not
controlled by, an “investment company” within the meaning of the Investment
Company Act of 1940, or is exempt from all provisions of such act. It is not a
“holding company,” or a subsidiary or affiliate of a “holding company,” within
the meaning of the Public Utility Holding Company Act of 1935.

 

(k) ERISA. No steps have been taken by any Person to terminate any Pension Plan
the assets of which are not sufficient to satisfy all of its benefit liabilities
(as determined under Title IV of ERISA), no contribution failure has occurred
with respect to any Pension Plan sufficient to give rise to a lien under Section
302(f) of ERISA, and each Pension Plan has been administered in all material
respects in compliance with its terms and applicable provision of ERISA and the
Code.

 

(l) Lock-box Accounts. The names and addresses of all the Lock-box Account
Banks, together with the account numbers of the Lock-box Accounts at such
Lock-box Account Banks, are specified in Schedule II (other than any Lock-box
Accounts and Lock-box Account Banks that may be added after the initial purchase
hereunder in accordance with the terms of Section 7.3(a) of the Receivable
Purchase Agreement). All Lock-box Accounts are subject to Lock-box Account
Agreements. All Obligors have been instructed to make payment to a Lock-box
Account and, other than Identifiable Combined Assets, only Collections are
deposited into the Lock-box Accounts. No Originator has any interest in any
Lock-box Account, any funds or investments therein (other than Identifiable
Combined Assets) or any Lock-box Account Agreement.

 

(m) Blocked Accounts. The names and addresses of all the Blocked Account Banks,
together with the account numbers of the Blocked Accounts at such Blocked
Account Banks, are specified in Schedule III (other than any Blocked Accounts
and Blocked Account Banks that may be added after the initial purchase hereunder
in accordance with the terms of Section 7.3(a) of the Receivable Purchase
Agreement). All Blocked Accounts are subject to Blocked Account Agreements.
Other than Identifiable Combined Assets, only Collections are deposited into the
Blocked Accounts. No Originator has any interest in any Blocked Account, any
funds or investments therein (other than Identifiable Combined Assets) or any
Blocked Account Agreement.

 

(n) Collection Accounts. No Originator has any interest in any Collection
Account, any funds or investments therein (other than Identifiable Combined
Assets) or any Collection Account Agreement.

 

(o) Nonconsolidation. The Originators have complied with and are in compliance
with the covenants set forth in Section 6.1(k).

 

(p) Representations and Warranties in other Transaction Documents. Each of the
representations and warranties, if any, made by it pursuant to the Transaction
Documents (other than this Agreement) is true, complete and correct in all
respects and it hereby makes each such representation and warranty to, and for
the benefit of, United Receivables I as if the same were set forth in full
herein.

 

    10  

Originator Purchase and

Contribution Agreement



--------------------------------------------------------------------------------

(q) Financial Information. The consolidated balance sheets of the URNA
Consolidated Group as at the end of its most recent fiscal year, and the related
consolidated statements of income and retained earnings of the URNA Consolidated
Group for such fiscal year, copies of which have been furnished to the Agent and
each Group Agent, fairly present in all material respects the consolidated
financial condition of the URNA Consolidated Group as at such date and the
consolidated results of the operations of the URNA Consolidated Group for the
period ended on such date, all in accordance with generally accepted accounting
principles consistently applied.

 

SECTION 5.3 Reaffirmation of Representations and Warranties by the Originator;
Notice of Breach. On each date that Transferred Assets are conveyed hereunder,
the Originator, by accepting the proceeds of such conveyance, shall be deemed to
have certified that all representations and warranties made by it in Sections
5.1 and 5.2 are true and correct on and as of such day as though made on and as
of such day. Upon discovery by the Originator of a breach of any of the
foregoing representations and warranties, the Originator shall give prompt
written notice to United Receivables I within three Business Days of such
discovery.

 

ARTICLE VI

COVENANTS

 

SECTION 6.1 Mutual Covenants. At all times prior to the Final Payout Date, each
of the Originators and United Receivables I shall:

 

(a) Legal Matters. Comply, and cause each of its Subsidiaries to comply, with
all Laws to which it or its respective properties may be subject and preserve
and maintain its limited liability company, corporate or limited partnership
existence, rights, franchises, qualifications and privileges, except to the
extent that the failure so to comply with such Laws or the failure so to
preserve and maintain such existence, rights, franchises, qualifications and
privileges would not materially adversely affect the collectibility of the
Receivables or any Transferred Asset or the ability of United Receivables I or
any Originator to perform its obligations under the Transaction Documents;
provided, however, that the Originators and United Receivables I are not
required to comply with the Federal Assignment of Claims Act and other similar
applicable Laws, except to the extent set forth in Section 6.2(k).

 

(b) Reporting Requirements. Provide to the other parties hereto, the Seller and
each Agent, periodic financial statements (provided that United Receivables I
shall not have any obligation to provide separate financial statements),
information and reports as reasonably requested by the other party and provide
to the other parties hereto, the Seller and each Agent, such other information
(including, to the extent such information is available to United Receivables I
or any Originator, or can be obtained or prepared by United Receivables I or any
Originator without unreasonable expense, non-financial information) as any other
party hereto, the Seller or any Agent may from time to time reasonably request
with respect to the Receivables, the Transferred Assets, United Receivables I,
any Originator. All such statements, information and reports shall be true,
complete and accurate in all material respects.

 

    11  

Originator Purchase and

Contribution Agreement



--------------------------------------------------------------------------------

(c) Compliance Certificate. Provide to the other parties hereto, the Seller and
each Agent, together with the financial statements required hereunder, a
compliance certificate signed by each Originator’s and United Receivables I’s
chief financial officer stating that (A) the financial statements attached
thereto have been prepared in accordance with GAAP and accurately reflect the
financial condition of United Receivables I or such Originator and its
Subsidiaries, as applicable, and (B) to the best of such Person’s knowledge, no
Termination Event, Potential Termination Event, PCA Termination Event or
Potential PCA Termination Event exists, or if any Termination Event, Potential
Termination Event, PCA Termination Event or Potential PCA Termination Event
exists, stating the nature and status thereof and showing the computation of,
and showing compliance with, each of the financial ratios and restrictions set
forth in Section 6.2(l).

 

(d) Shareholders Statements and Reports; SEC Filings. Provide to the other
parties hereto, the Seller and each Agent, promptly after the sending or filing
thereof, copies of all reports that any Originator or United Receivables I sends
to any of its securityholders, and copies of all reports and registration
statements and annual, quarterly, monthly or other regular reports that any
Originator or United Receivables I, or any Subsidiary of any Originator or
United Receivables I, files with the Securities and Exchange Commission or any
national securities exchange; provided, that upon the filing of any such
document of Edgar, the applicable Originator or United Receivables I, as the
case may be, shall be deemed to have delivered each such document in accordance
with the terms hereof.

 

(e) Change in Accountants or Accounting Policy. Provide to the other parties
hereto, the Seller and each Agent, promptly, notice of any change in the
accountants or accounting policy of United Receivables I or any Originator.

 

(f) Notice of PCA Termination Events, Potential PCA Termination Events, Etc. (A)
As soon as possible and in any event within two (2) Business Days after the
occurrence of each PCA Termination Event or Potential PCA Termination Event, a
statement of the president, chief financial officer or chief accounting officer
of the applicable Originator setting forth details of such PCA Termination Event
or Potential PCA Termination Event and the action which the Originators have
taken and propose to take with respect thereto, which information shall be
updated promptly from time to time; (B) immediately after any Originator obtains
knowledge thereof, notice of the occurrence of a Trigger Event and a statement
of the president, chief financial officer or chief accounting officer of an
Originator setting forth details of such Trigger Event, (C) promptly after any
Originator obtains knowledge thereof, notice of any litigation, investigation or
proceeding that may exist at any time between any Originator and any Person (i)
that could reasonably be expected to result in a Material Adverse Effect or any
litigation or proceeding relating to any Transaction Document or (ii) in which
the amount involved is $5,000,000 or more and not covered by insurance or in
which injunctive or similar relief is sought; and (D) promptly after the
occurrence thereof, notice of any Material Adverse Effect.

 

(g) Change in Debt Ratings. Provide to the other parties hereto, the Seller and
each Agent, within five (5) days after the date of any change in United
Receivables I’s or any Originator’s public or private debt ratings, if any, a
written certification of United Receivables I’s or such Originator’s public and
private debt ratings after giving effect to any such change.

 

    12  

Originator Purchase and

Contribution Agreement



--------------------------------------------------------------------------------

(h) ERISA. Provide to the other parties hereto, the Seller and each Agent,
promptly after the filing, giving or receiving thereof, copies of all reports
and notices with respect to any Reportable Event pertaining to any Pension Plan
and copies of any reports or notices that United Receivables I or any Originator
or any ERISA Affiliate thereof files under ERISA with the Internal Revenue
Service or the Pension Benefit Guaranty Corporation or the U.S. Department of
Labor or that United Receivables I or any Originator or any ERISA Affiliate
thereof receives from any of the foregoing or from any multiemployer plan
(within the meaning of Section 4001(a)(3) of ERISA) to which United Receivables
I or any Originator or any ERISA Affiliate thereof is or was, within the
preceding five years, a contributing employer, in each case in respect of the
assessment of withdrawal liability or an event or condition which could, in the
aggregate, result in the imposition of liability on United Receivables I, any
Originator and/or any such ERISA Affiliate in excess of $1,000,000.

 

(i) Change in Account Receivables Codes. Provide to the other parties hereto,
the Seller and each Agent, promptly, notice of any change in the account
receivable adjustment codes used by United Receivables I or any Originator in
its general ledger, or the creation of any new account receivable adjustment
codes by United Receivables I or any Originator.

 

(j) Information for Collection Agent Report. Each Originator shall promptly
deliver any information, documents, records or reports with respect to the
Transferred Assets that United Receivables I shall be required to deliver in
connection with the Collection Agent Report pursuant to Section 2.8 of the
Receivables Purchase Agreement.

 

(k) Separateness. Each Originator and United Receivables I shall operate its
business in such a manner that the separate limited liability company, limited
partnership or corporate, as applicable, existence of United Receivables I on
the one hand, and each of the Originators or any Other Corporation, on the
other, would not be disregarded in the event of the bankruptcy or insolvency of
an Originator or any Other Corporation and, without limiting the generality of
the foregoing, United Receivables I shall cause each of the following to be true
at all times:

 

(i) United Receivables I is a limited purpose limited liability company whose
activities are restricted in its limited liability company agreement or
operating agreement to activities related to purchasing or otherwise acquiring
receivables (including the Receivables) and related assets and rights and
conducting any related or incidental business or activities it deems necessary
or appropriate to carry out its primary purpose, including entering into
agreements like the Transaction Documents;

 

(ii) United Receivables I conducts its affairs strictly in accordance with its
limited liability company agreement or operating agreement and observes all
necessary, appropriate and customary limited liability company formalities,
including (A) holding duly noticed regular meetings of its board of directors
and all special meetings appropriate to authorize all limited liability company
action, (B) keeping separate and accurate minutes of such meetings, (C) passing
all resolutions or consents necessary to authorize actions taken or to be taken,
and (D) maintaining accurate and separate books, records and accounts, including
intercompany transaction accounts;

 

    13  

Originator Purchase and

Contribution Agreement



--------------------------------------------------------------------------------

(iii) other than in accordance with the Existing Deal Documents, United
Receivables I has not engaged, and does not presently engage, in any activity
other than those activities expressly permitted hereunder and under the other
Transaction Documents, nor has United Receivables I entered into any agreement
other than this Agreement, the other Transaction Documents to which it is a
party, and with the prior written consent of the Investors, the Agent and each
Group Agent, any other agreement necessary to carry out more effectively the
provisions and purposes hereof or thereof;

 

(iv) United Receivables I conducts its business from an office separate from
that of the Other Corporations (but which may be located in the same facility as
one or more of the Other Corporations); United Receivables I has stationery and
other business forms and a mailing address and a telephone number separate from
that of the Other Corporations.

 

(v) United Receivables I does not direct or participate in the management of any
of the Other Corporations’ operations;

 

(vi) United Receivables I is adequately capitalized in light of its contemplated
business;

 

(vii) United Receivables I provides for its own operating expenses and
liabilities from its own funds;

 

(viii) United Receivables I maintains its assets and transactions separately
from those of the Other Corporations and evidences such assets and transactions
by appropriate entries in books and records separate and distinct from those of
the Other Corporations; United Receivables I holds itself out to the public
under United Receivables I’s own name as a legal entity separate and distinct
from the Other Corporations; United Receivables I has not, and does not
presently, hold itself out as having agreed to pay, or as being liable primarily
or secondarily for, any obligations of the Other Corporations; and no Affiliate
of United Receivables I has been appointed to act as, and no Affiliate of United
Receivables I is currently acting as, its agent, except as expressly
contemplated by this Agreement, the other Transaction Documents and the Existing
Deal Documents;

 

(ix) other than as expressly permitted hereunder and under the other Transaction
Documents, United Receivables I does not maintain any joint account with any
Other Corporation, the funds of United Receivables I are not and have not been
commingled with those of any Other Corporation and United Receivables I is not
liable as a guarantor or otherwise with respect to any Indebtedness or
contractual obligation of any Other Corporation;

 

(x) United Receivables I has not made and is not presently making any payment or
distribution of assets with respect to any obligation of any Other Corporation
or has not granted, and does not grant, any Adverse Claim on any of its assets
to secure any obligation of any Other Corporation;

 

    14  

Originator Purchase and

Contribution Agreement



--------------------------------------------------------------------------------

(xi) except as expressly permitted hereunder and by the other Transaction
Documents, United Receivables I has not and does not make loans, advances or
otherwise extend credit to any of the Other Corporations;

 

(xii) United Receivables I has bills of sale (or similar instruments of
assignment) and, if appropriate, UCC-1 financing statements, with respect to all
assets purchased from any of the Other Corporations;

 

(xiii) other than as set forth in the Existing Deal Documents and in connection
with the transactions effected thereby, United Receivables I has not engaged in,
and does not engage in, any transaction with any of the Other Corporations,
except as permitted by this Agreement and as contemplated by the other
Transaction Documents and all material transactions between United Receivables I
and any Other Corporation are made on an arm’s-length basis;

 

(xiv) to the extent that United Receivables I contracts or does business with
vendors or service providers where the goods and services provided are partially
for the benefit of any other Person, the costs incurred in so doing are fairly
allocated to or among United Receivables I and such Persons for whose benefit
the goods and services are provided, and each of United Receivables I and each
such entity bears its fair share of such costs;

 

(xv) all decisions with respect to its business and daily operations are
independently made by United Receivables I (although the officer making any
particular decision may also be an employee, officer or director of an Affiliate
of United Receivables I) and are not dictated by any Affiliate of United
Receivables I (it being understood that the Collection Agent, which is an
Affiliate of United Receivables I, will undertake and perform all of the
operations, functions and obligations of it set forth herein and in the other
Transaction Documents and it may, to the limited extent permitted under the
Transaction Documents, appoint sub-agents, which may be Affiliates of United
Receivables I, to perform certain of such operations, functions and
obligations);

 

(xvi) no Other Corporation advances funds to United Receivables I and no Other
Corporation otherwise supplies funds to, or guaranties debts of, United
Receivables I, in each case other than as expressly set forth herein and in the
other Transaction Documents; provided, however, that an Other Corporation may
provide funds to United Receivables I in connection with the capitalization of
United Receivables I;

 

(xvii) United Receivables I shall at all times maintain at least two independent
directors, each of whom (w) is not currently and has not been during the five
years preceding the date of the Agreement a member, officer, director, employee
or associate of, or any relative of the foregoing, or a major vendor or supplier
of services to, any Other Corporation, (x) is not a current or former officer or
employee of United Receivables I, (y) does not directly or indirectly own any
class of voting stock of any Other Corporation or any of their respective
Affiliates; provided, that the ownership of up to 5% of any class of stock
(other than a limited liability company interest in United

 

    15  

Originator Purchase and

Contribution Agreement



--------------------------------------------------------------------------------

Receivables I) listed on a national stock exchange shall not prevent an
individual from meeting the requirements of this clause (xvii)) and (z) is
otherwise reasonably acceptable to the Investors and the Agent;

 

(xviii) the limited liability company agreement or operating agreement of United
Receivables I requires the affirmative vote of the independent directors before
a voluntary petition under Section 301 of the Bankruptcy Code may be filed by
United Receivables I, and United Receivables I to maintain correct and complete
books and records of account and minutes of the meetings and other proceedings
of its members and board of directors;

 

(xix) United Receivables I has complied with, and currently complies with (and
causes to be true and correct) each of the facts and assumptions contained in
the opinion delivered pursuant to Section 5.1(q) of the Receivables Purchase
Agreement;

 

SECTION 6.2 Affirmative Covenants of the Originators. At all times prior to the
Final Payout Date:

 

(a) Conduct of Business; Ownership. Each Originator shall, and shall cause each
of its Subsidiaries to, carry on and conduct its business in substantially the
same manner and in substantially the same fields of enterprise as it is
presently conducted and do all things necessary to remain duly organized,
validly existing and in good standing as a domestic corporation or limited
partnership, as applicable, in its jurisdiction of organization and maintain all
requisite authority to conduct its business in each jurisdiction in which its
business is conducted. URNA shall cause United Receivables I to at all times be
a wholly-owned Subsidiary of URNA.

 

(b) Furnishing of Information and Inspection of Records Each Originator shall
furnish to United Receivables I, the Seller, the Agent, and each Group Agent
from time to time such information with respect to the Transferred Assets as the
Seller, the Agent or any Group Agent may reasonably request, including listings
identifying the Obligor and the Unpaid Balance for each Receivable; provided,
that, unless a Termination Event or Potential Termination Event shall have
occurred and be continuing, no Originator shall be obligated to provide such
information more often than quarterly. Each Originator shall, at any time and
from time to time during regular business hours, as reasonably requested by
United Receivables I, the Agent or any Group Agent (provided that no such
reasonableness standard shall apply if a Termination Event or Potential
Termination Event shall have occurred and be continuing), permit United
Receivables I, the Agent or any Group Agent, or their respective agents or
representatives, (i) to examine and make copies of and take abstracts from all
books, records and documents (including computer tapes and disks) relating to
the Receivables or other Transferred Assets, including the related Contracts and
(ii) to visit the offices and properties of United Receivable I or the
Originators or the Collection Agent, as applicable, for the purpose of examining
such materials described in clause (i), and to discuss matters relating to the
Transferred Assets or United Receivable I’s, the Originators’ or the Collection
Agent’s performance hereunder, under the Contracts and under the other
Transaction Documents to which such Person is a party with any of the officers,
directors, employees or independent public accountants of United Receivables I,
the Originators or the Collection Agent, as applicable, having knowledge of such
matters.

 

    16  

Originator Purchase and

Contribution Agreement



--------------------------------------------------------------------------------

(c) Keeping of Records and Books of Account. Each Originator shall maintain and
implement administrative and operating procedures (including an ability to
recreate records evidencing Receivables and related Contracts in the event of
the destruction of the originals thereof), and keep and maintain, all documents,
books, computer tapes, disks, records and other information reasonably necessary
or advisable for the collection of all Receivables (including records adequate
to permit the daily identification of each new Receivable and all Collections of
and adjustments to each existing Receivable). Each Originator shall give United
Receivables I, the Seller, the Agent, each Group Agent and the Collection Agent
prompt notice of any material change in its administrative and operating
procedures referred to in the previous sentence.

 

(d) Performance and Compliance with Receivables and Contracts and Credit and
Collection Policy. Each Originator shall, at its own expense, (i) timely and
fully perform and comply with all material provisions, covenants and other
promises required to be observed by it under the Contracts related to the
Receivables; and (ii) timely and fully comply in all material respects with the
Credit and Collection Policy in regard to each Receivable and the related
Contract.

 

(e) Notice of Agent’s Interest. In the event any Originator shall sell or
otherwise transfer any interest in accounts receivable or any other financial
assets related to such accounts receivable (other than as contemplated by the
Transaction Documents), any computer tapes or files or other documents or
instruments provided by the Originator in connection with any such sale or
transfer shall disclose the Agent’s ownership of the Receivables and other
Transferred Assets and the Agent’s interest therein (as an assignee of United
Receivables I and the Seller).

 

(f) Collections. Each Originator shall instruct all Obligors to cause all
Collections to be deposited directly into a Lock-box Account or to post office
boxes to which only Lock-box Account Banks have access and shall cause all items
and amounts relating to such Collections received in such post office boxes to
be removed and deposited into a Lock-box Account on a daily basis.

 

(g) Collections Received. Each Originator shall hold in trust and deposit
immediately, but in any event not later than one (1) Business Day of its receipt
thereof, to a Blocked Account or a Lock-box Account or, if required by Section
2.9 or Section 6.1(j) of the Receivables Purchase Agreement, to a Collection
Account, all Collections received by it from time to time.

 

(h) Lock-box Accounts and Blocked Accounts. Each Blocked Account shall at all
times be subject to a Blocked Account Agreement and each Lock-box Account shall
at all times be subject to a Lock-box Account Agreement.

 

(i) Sale Treatment. The Originators shall not account for (including for
accounting and tax purposes), or otherwise treat, the transactions contemplated
hereby in any manner other than as a sale of Transferred Assets by the
applicable Originator to United Receivables I (or, in the case of URNA, as a
sale or capital contribution to United Receivables I). In addition, each
Originator shall disclose (in a footnote or otherwise) in all of its financial
statements (including any such financial statements consolidated with any other
Persons’ financial statements) the

 

    17  

Originator Purchase and

Contribution Agreement



--------------------------------------------------------------------------------

existence and nature of the transaction contemplated hereby and the interest of
United Receivables I in the Transferred Assets.

 

(j) Ownership Interest, Etc. Each Originator shall, at its expense, take all
action necessary or desirable to establish and maintain a valid and enforceable
ownership or security interest in the Receivables, the Related Security and
proceeds with respect thereto, and a first priority perfected security interest
in the Transferred Assets, in each case free and clear of any Adverse Claim, in
favor of United Receivables I, including taking such action to perfect, protect
or more fully evidence the interest of United Receivables I, as United
Receivables I may reasonably request; provided, that the perfected ownership or
security interest of United Receivables I in Leased Equipment Receivables may be
subject to the lien of the lessor thereof and provided, further, that the
perfected ownership or security interest of United Receivables I in Receivables
that represent proceeds of the sale of equipment that has been leased to an
Originator may be subject to the lien of the lessor thereof.

 

(k) Federal Assignment of Claims Act. At any time that a Termination Event has
occurred and is continuing each Originator shall, upon the request of United
Receivables I, comply fully with the Federal Assignment of Claims Act and other
similar applicable Laws with respect to any assignment of Receivables.

 

(l) Financial Covenants. Each Originator shall cause the Collection Agent to
comply with the financial covenants set forth on Schedule VI at the times set
forth therein.

 

SECTION 6.3 Negative Covenants of the Originators. At all times from the date
hereof to the Final Payout Date:

 

(a) Sales, Liens, etc. Except as otherwise provided herein, in the Seller
Purchase and Contribution Agreement and in the Receivables Purchase Agreement,
no Originator shall, nor shall it permit any of its Subsidiaries to, sell,
assign (by operation of law or otherwise) or otherwise dispose of, or create or
suffer to exist any Adverse Claim upon (or the filing of any financing
statement) any of the Transferred Assets.

 

(b) No Extension or Amendment of Receivables. Except as otherwise permitted in
Section 7.2 of the Receivables Purchase Agreement at any time when an Originator
is the Servicer, no Originator shall extend, amend or otherwise modify the terms
of any Receivable, or amend, modify or waive any term or condition of any
Contract related thereto.

 

(c) No Change in Business or Credit and Collection Policy. No Originator shall
make any change in the character of its business or in the Credit and Collection
Policy, which change would, in either case, (i) materially adversely affect the
collectibility of any Receivable or otherwise have a Material Adverse Effect,
(ii) materially adversely effect the interests of United Receivables I or any
Secured Party in its capacity as a Security Party under the Transaction
Documents (provided, that the determination as to whether or not there would be
or has been any materially adversely effect on any Secured Party shall be made
by such Secured Party in its sole and absolute discretion) or (iii) cause the
Credit and Collection Policy to be less restrictive than it was prior to such
change. In the event that any Originator makes any material change to the

 

    18  

Originator Purchase and

Contribution Agreement



--------------------------------------------------------------------------------

Credit and Collection Policy that is not prohibited by the preceding sentence,
it shall, no later than three (3) Business Days prior to the effectiveness of
such change, provide United Receivables I, the Seller, the Agent and each Group
Agent with an updated Credit and Collection Policy and a written summary of all
material changes.

 

(d) Change in Payment Instructions to Obligors; Amendment to Blocked Account
Agreements or Lock-box Account Agreements. No Originator shall add or terminate
any bank as a Lock-box Account Bank or any account as a Lock-box Account to or
from those listed on Schedule 4.1(l) to the Receivables Purchase Agreement or
make any change in its instructions to Obligors regarding payments to be made to
any Lock-box Account, unless (i) such instructions are to deposit such payments
to another existing Lock-box Account or to a Collection Account in accordance
with Section 2.9 of the Receivables Purchase Agreement or (ii) United
Receivables I, the Seller, the Agent and each Group Agent shall have received
written notice of such addition, termination or change at least ten (10)
Business Days prior thereto and the Agent shall have received a Lock-box Account
Agreement executed by each new Lock-box Account Bank or an existing Lock-box
Account Bank with respect to each new Lock-box Account. No Originator shall add
or terminate any bank as a Blocked Account Bank or any account as a Blocked
Account to or from those listed on Schedule 4.1(k) to the Receivables Purchase
Agreement, unless (i) United Receivables I, the Seller, the Agent and each Group
Agent shall have received written notice of such addition, termination or change
at least ten (10) Business Days prior thereto and the Agent shall have received
a Blocked Account Agreement executed by each new Blocked Account Bank or an
existing Blocked Account Bank with respect to each new Blocked Account. No
Originator will permit any provision of any Lock-box Account Agreement or
Blocked Account Agreement to be changed, amended, modified or waived without the
prior written consent of the Agents.

 

(e) Deposits to Lock-Box Accounts. No Originator shall deposit or otherwise
credit, or cause or permit to be so deposited or credited, to any Lock-box
Account, Blocked Account or the Collection Account cash or cash proceeds other
than Collections and, to the limited extent permitted herein, Identifiable
Combined Assets.

 

(f) Change of Name, Etc. No Originator shall change its name, identity,
structure (including a merger) or jurisdiction of organization or any other
change which could render any UCC financing statement filed in connection with
this Agreement or any other Transaction Document to become “seriously
misleading” under the UCC, unless at least ten (10) Business Days prior to the
effective date of any such change the applicable Originator delivers to United
Receivables I and the Agent (i) such documents, instruments or agreements,
prepared at such Originator’s expense and executed by the applicable Originator
as are necessary to reflect such change and to continue the perfection of United
Receivables I or the Agent’s, as applicable, ownership interests or security
interests in the Transferred Assets or as are reasonably requested by United
Receivables I or the Agent in connection with such change and (ii) to the extent
deemed necessary, desirable or appropriate by United Receivables I or the Agent,
new or amended Lock-box Account Agreements and Blocked Account Agreements
executed by the Lock-box Account Banks and Blocked Account Banks which reflect
such change and enable the Agent to continue to exercise its rights contained in
Section 7.3.

 

    19  

Originator Purchase and

Contribution Agreement



--------------------------------------------------------------------------------

(g) Amendment to Parent Undertaking Agreement. No Originator shall amend,
modify, or supplement the Parent Undertaking Agreement or waive any provision
thereof, without giving prior written notice to United Receivables I, the
Seller, each Agent and, if any such amendment, supplement, waiver or
modification is material, without in each case the prior written consent of
United Receivables I, the Seller and each Agent; nor shall any Originator take
any other action under the Parent Undertaking Agreement that could reasonably be
expected to have a Material Adverse Effect or which is inconsistent with the
terms of this Agreement.

 

(h) Sales of Transferred Assets. No Originator shall sell any Transferred Asset
other than through, under, and pursuant to the terms hereof.

 

ARTICLE VII

TERM AND TERMINATION

 

SECTION 7.1 Term. This Agreement shall commence as of the Closing Date and shall
continue in full force and effect until the earliest of (a) the date after the
Termination Date designated by United Receivables I or the Originators as the
termination date at any time following thirty (30) day’s written notice to the
other, the Seller and the Agent, (b) the date following the date on which United
Receivables I declares, by notice to each Originator, the Seller and the Agent,
the Purchase Termination Date to have occurred following the occurrence of a PCA
Termination Event pursuant to Section 7.3, (c) the date on which any Event of
Bankruptcy with respect to United Receivables I, the Seller, the Parent or any
Originator occurs (any such date being a “Purchase Termination Date”); provided,
however, that the occurrence of the Purchase Termination Date pursuant to this
Section 7.1 shall not discharge any Person from any obligations incurred prior
to the Purchase Termination Date, including any obligations to make any payments
with respect to the interest of United Receivables I in any Transferred Asset
sold prior to the Purchase Termination Date; provided, further, that (i) the
rights and remedies of United Receivables I with respect to any representation
and warranty made or deemed to be made by any Originator pursuant to this
Agreement, (ii) the indemnification and payment provisions of Article VIII, and
(iii) the agreements set forth in Sections 2.2, 2.3, 2.4 and 9.11 shall survive
any termination of this Agreement.

 

SECTION 7.2 Effect of Purchase Termination Date. Following the occurrence of the
Purchase Termination Date pursuant to Section 7.1, the Originators shall not
sell, and United Receivables I shall not purchase, any Transferred Assets. No
termination or rejection or failure to assume the executory obligations of this
Agreement in any Event of Bankruptcy with respect to any Originator or United
Receivables I shall be deemed to impair or affect the obligations pertaining to
any executed sale or executed obligations, including pre-termination breaches of
representations and warranties by any Originator or United Receivables I.
Without limiting the foregoing, prior to the Purchase Termination Date, the
failure of any Originator to deliver computer records of any Transferred Assets
or any reports regarding any Transferred Assets shall not render such transfer
or obligation executory, nor shall the continued duties of the parties pursuant
to Article IV or Section 8.1 of this Agreement render an executed sale
executory.

 

    20  

Originator Purchase and

Contribution Agreement



--------------------------------------------------------------------------------

SECTION 7.3 PCA Termination Events. The occurrence of any one or more of the
following events shall constitute a “PCA Termination Event”:

 

(a) Any Originator (i) shall fail to make any payment, transfer or deposit
required to be made by it hereunder or under any other Transaction Document when
due (or, in the case of a default in payment of an amount less than $10,000
resulting solely from an administrative error or omission by an Originator, such
default continues for a period of one (1) Business Day) or (ii) shall fail to
observe or perform any other term, covenant or agreement hereunder or under any
of the other Transaction Documents to which such Originator is a party or by
which such Originator is bound, and such failure shall remain unremedied for ten
(10) days after written notice thereof shall have been given to the such
Originator by United Receivables I or any Agent; or

 

(b) any representation, warranty, certification or statement made or deemed made
by any Originator in this Agreement or any other Transaction Document to which
it is a party or in any other information, report or document delivered pursuant
hereto or thereto shall prove to have been incorrect in any material respect
when made or deemed made or delivered; or

 

(c) there shall have occurred any material adverse change in the operations of
any Originator since March 31, 2003 or any other Material Adverse Effect shall
have occurred; or

 

(d) the amount of purchase price payable pursuant to Section 3.1(b) on the date
of any purchase hereunder, minus the amount of such purchase price paid in cash
on such day exceeds the Unpaid Balance of Receivables that URNA contributes to
United Receivables I on such day; provided that such event shall not constitute
a PCA Termination Event if on such day URNA, makes a capital contribution to
United Receivables I in cash in the amount of such excess; or

 

(e) any material provision of this Agreement or any other Transaction Document
to which any Originator is a party shall cease to be in full force and effect or
shall cease to be a legal, valid and binding obligation of such Originator, as
applicable, or any Originator shall so state in writing.

 

SECTION 7.4 Remedies. Upon any such event, United Receivables I may, by notice
to the Originators, declare the Purchase Termination Date to have occurred (in
which case the Purchase Termination Date shall be deemed to have occurred) or
designate a date to be the Purchase Termination Date. Upon any such declaration
or designation, United Receivables I shall have, in addition to the rights and
remedies under this Agreement, all other rights and remedies with respect to the
Transferred Assets provided after default under the UCC and under other
applicable law, which rights and remedies shall be cumulative.

 

ARTICLE VIII

INDEMNIFICATION

 

SECTION 8.1 Indemnities by the Originators. Without limiting any other rights
which the Originator Indemnified Parties may have hereunder or under applicable
law, the Originators each hereby jointly and severally agree to indemnify United
Receivables I and its successors, transferees and assigns and all officers,
directors, shareholders, controlling persons,

 

    21  

Originator Purchase and

Contribution Agreement



--------------------------------------------------------------------------------

employees, counsel and other agents of any of the foregoing (collectively,
“Originator Indemnified Parties”) from and against any and all damages, losses,
claims, liabilities, costs and expenses, including reasonable attorneys’ fees
and disbursements (all of the foregoing being collectively referred to as
“Originator Indemnified Amounts”) awarded against or incurred by any of them in
any action or proceeding between any Originator and any of the Originator
Indemnified Parties or between any of the Originator Indemnified Parties and any
third party arising out of or as a result of this Agreement, the other
Transaction Documents, the ownership or maintenance, either directly or
indirectly, by United Receivables I or any other Originator Indemnified Party of
any interest in any Transferred Asset or any of the other transactions
contemplated hereby or thereby, or otherwise arising out of or as a result of
this Agreement, the other Transaction Documents, the ownership or maintenance,
either directly or indirectly, by United Receivables I or any other Originator
Indemnified Party of any interest in any Transferred Asset or any of the other
transactions contemplated hereby or thereby, excluding, however, (i) Originator
Indemnified Amounts to the extent resulting from gross negligence or willful
misconduct on the part of such Originator Indemnified Party, (ii) Originator
Indemnified Amounts in respect of any franchise, net income or other income tax
imposed on such Originator Indemnified Party by the jurisdiction in which such
Indemnified Party’s principal executive office is located or in which it is
organized and any political subdivision thereof, and (iii) Originator
Indemnified Amounts that would provide recourse to the Originator for amounts
due in respect of Receivables that are uncollectable solely due to the Obligor’s
financial inability to pay or credit default with respect thereto. Without
limiting the generality of the foregoing, and subject to the exclusions set
forth in the preceding sentence, the Originator shall indemnify each Originator
Indemnified Party for Originator Indemnified Amounts relating to or resulting
from:

 

(a) any representation or warranty made by any Originator (including any
Originator or any of its Affiliates in the capacity as the Collection Agent) or
any officers of any Originator (including, in its capacity as the Collection
Agent or any Affiliate of any Originator acting as Collection Agent) under or in
connection with this Agreement, the Receivables Purchase Agreement, any of the
other Transaction Documents, any Collection Agent Report or any other
information or report delivered by any Originator pursuant hereto, or pursuant
to any of the other Transaction Documents which shall have been incomplete,
false or incorrect in any respect when made or deemed made;

 

(b) the failure by any Originator (including, in its capacity as the Collection
Agent or any Affiliate of any Originator acting as Collection Agent) to comply
with any applicable Law with respect to any Transferred Asset or the related
Contract, or the nonconformity of any Transferred Asset or the related Contract
with any such applicable Law or the transfer or sale of any Transferred Asset in
violation of applicable Law;

 

(c) the failure to vest and maintain vested in United Receivables I a first
priority, perfected ownership interest in the Transferred Assets free and clear
of any Adverse Claim;

 

(d) the failure to file, or any delay in filing, financing statements,
continuation statements, or other similar instruments or documents under the UCC
of any applicable jurisdiction or other applicable laws with respect to any of
the Transferred Assets;

 

    22  

Originator Purchase and

Contribution Agreement



--------------------------------------------------------------------------------

(e) any dispute, claim, offset or defense (other than discharge in bankruptcy)
of the Obligor to the payment of any Receivable (including a defense based on
such Receivable or the related Contract not being the legal, valid and binding
obligation of such Obligor enforceable against it in accordance with its terms),
or any other claim resulting from the sale of merchandise or services related to
such Receivable or the furnishing or failure to furnish such merchandise or
services, or from any breach or alleged breach of any provision of the
Receivables or the related Contracts restricting assignment of any Receivables;

 

(f) any products liability claim or personal injury or property damage suit or
other similar or related claim or action of whatever sort arising out of or in
connection with merchandise or services which are the subject of any Receivable;

 

(g) the transfer of an interest in any Receivable other than an Eligible
Receivable;

 

(h) the failure by any Originator to comply with any term, provision or covenant
contained in this Agreement or any of the other Transaction Documents to which
it is a party or to perform any of its respective duties or obligations under
the Receivables or related Contracts;

 

(i) the Net Investment exceeding the Net Receivables Pool Balance, minus the
Required Reserves at any time prior to the Termination Date;

 

(j) the failure of any Originator to pay when due any sales, excise or personal
property taxes payable in connection with any of the Receivables;

 

(k) any repayment by any Originator Indemnified Party of any amount previously
distributed in reduction of Net Investment which such Originator Indemnified
Party believes in good faith is required to be made;

 

(l) except as expressly set forth in the Transaction Documents, the commingling
by any Originator of Collections of Receivables at any time with any other
funds;

 

(m) any investigation, litigation or proceeding related to this Agreement, any
of the other Transaction Documents, the use of proceeds of any purchase of any
Transferred Asset by any Originator, the ownership of the Transferred Assets
(excluding any collection costs of the Agent, any Group Agent or the Investors
where the Obligor is financially unable to pay);

 

(n) any inability to obtain any judgment in or utilize the court or other
adjudication system of, any state in which an Obligor may be located as a result
of the failure of the applicable Originator to qualify to do business or file
any notice of business activity report or any similar report;

 

(o) any attempt by any Person to void, rescind or set-aside any transfer by an
Originator to United Receivables I of any Transferred Asset under statutory
provisions or common law or equitable action, including any provision of the
Bankruptcy Code or other insolvency law;

 

(p) any action taken by any Originator in the enforcement or collection of any
Receivable;

 

    23  

Originator Purchase and

Contribution Agreement



--------------------------------------------------------------------------------

(q) any Collection Agent Fees or other costs and expenses payable to any
replacement Collection Agent, to the extent in excess of the Collection Agent
Fees payable to the initial Collection Agent hereunder;

 

(r) the transactions contemplated hereby being characterized as other than debt
for the purposes of the Code; or

 

(s) any and all amounts paid or payable by United Receivables I pursuant to the
Seller Purchase and Contribution Agreement.

 

ARTICLE IX

MISCELLANEOUS PROVISIONS

 

SECTION 9.1 Waivers; Amendments. (a) No failure or delay on the part of United
Receivables I in exercising any power, right or remedy under this Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or remedy preclude any other further exercise thereof or
the exercise of any other power, right or remedy. The rights and remedies herein
provided shall be cumulative and nonexclusive of any rights or remedies provided
by law.

 

(b) Any provision of this Agreement may be amended or waived if, but only if,
such amendment or waiver is in writing and is signed by United Receivables I and
each Originator and consented to in writing by the Agents.

 

SECTION 9.2 Notices. All communications and notices provided for hereunder shall
be provided in the manner described in Section 11.3 of the Receivables Purchase
Agreement.

 

SECTION 9.3 Governing Law. THIS AGREEMENT AND ALL MATTERS ARISING OUT OF OR IN
ANY MANNER RELATING TO THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF OTHER THAN SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW, AND OTHER THAN LAWS RELATING TO THE PERFECTION, EFFECT
OF PERFECTION OR NONPERFECTON AND PRIORITY OF SECURITY INTERESTS). EACH
ORIGINATOR AND UNITED RECEIVABLES I HEREBY SUBMITS TO THE NONEXCLUSIVE
JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK AND OF ANY NEW YORK STATE COURT SITTING IN THE CITY OF NEW YORK FOR
PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT,
ANY OTHER TRANSACTION DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY. EACH ORIGINATOR AND UNITED RECEIVABLES I HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH
A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM. NOTHING IN

 

    24  

Originator Purchase and

Contribution Agreement



--------------------------------------------------------------------------------

THIS SECTION 9.3 SHALL AFFECT THE RIGHT OF ANY PARTY TO BRING ANY ACTION OR
PROCEEDING AGAINST ANY ORIGINATOR OR UNITED RECEIVABLES I.

 

SECTION 9.4 Integration. This Agreement contains the final and complete
integration of all prior expressions by the parties hereto with respect to the
subject matter hereof and shall constitute the entire Agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.

 

SECTION 9.5 Severability of Provisions. If any one or more of the provisions of
this Agreement shall for any reason whatsoever be held invalid, then such
provisions shall be deemed severable from the remaining provisions of this
Agreement and shall in no way affect the validity or enforceability of such
other provisions.

 

SECTION 9.6 Counterparts; Facsimile Delivery. This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
Agreement. Delivery by facsimile of an executed signature page of this Agreement
shall be effective as delivery of an executed counterpart hereof.

 

SECTION 9.7 Binding Effect; Assignment. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns and shall also inure to the benefit of the parties to the Seller
Purchase and Contribution Agreement and the Receivables Purchase Agreement and
their respective successors and assigns. No Originator may assign its rights or
obligations hereunder without the prior written consent of United Receivables I
and the Agents. Each Originator acknowledges that United Receivables I’s rights
under this Agreement may be assigned to the Seller under the Seller Purchase and
Contribution Agreement and that such rights may, in turn, be assigned to the
Agent, on behalf of the Investors, under the Receivables Purchase Agreement and
each Originator consents to such assignments and to the exercise of those rights
directly by United Receivables I, to the extent permitted by the Seller Purchase
and Contribution Agreement and the Receivables Purchase Agreement.

 

SECTION 9.8 Costs, Expenses and Taxes. In addition to its obligations under
Section 8.1, each Originator agrees, jointly and severally, to pay on demand (a)
all costs and expenses incurred by United Receivables I and its assigns in
connection with the enforcement of, or any actual or claimed breach of, this
Agreement, including the reasonable fees and expenses of counsel to any of such
Persons incurred in connection with any of the foregoing or in advising such
Persons as to their respective rights and remedies under this Agreement in
connection with any of the foregoing and (b) all stamp and other taxes and fees
payable or determined to be payable in connection with the execution, delivery,
filing and recording of this Agreement.

 

SECTION 9.9 Waiver of Confidentiality. (a) Each of the Originators and United
Receivables I hereby consents to the disclosure of any non-public information
with respect to it received by the Seller, any Agent, any Investor or any
Administrator to any other Investor or potential Investor, any Agent, any
Administrator, any nationally recognized statistical rating organization rating
any Conduit Investor’s Commercial Paper, any regulatory body or reinsurer, any
dealer or placement agent of or depositary for any Conduit Investor’s Commercial
Paper, the

 

    25  

Originator Purchase and

Contribution Agreement



--------------------------------------------------------------------------------

Administrator, any Support Facility Provider or any of such Person’s counsel or
accountants in relation to this Agreement or any other Transaction Document.

 

(b) Notwithstanding paragraph (a) above, United Receivables I hereby agrees
that, in the event it receives any written non-public information from any
Originator that is clearly marked on the cover thereof as being confidential or
proprietary, such Person will use reasonable efforts to inform any third party
to whom such Person provides such information that such information is
confidential or proprietary; provided, that United Receivables I shall not have
any liability as a result of this Section 9.9(b), for any failure to so inform
any Persons of the confidential or proprietary nature of such information or in
any way arising out of the confidential or proprietary nature of such
information.

 

SECTION 9.10 Confidentiality Agreement.

 

(a) Notwithstanding anything herein to the contrary, except as reasonably
necessary to comply with applicable securities laws, each party hereto (and each
employee, representative or other agent of each party hereto) may disclose to
any and all Persons, without limitation of any kind, any information with
respect to the United States federal income “tax treatment” and “tax structure”
(in each case, within the meaning of Treasury Regulation Section 1.6011-4) of
the transactions contemplated hereby and all materials of any kind (including
opinions or other tax analyses) that are provided to such parties (or their
representatives) relating to such tax treatment and tax structure; provided
that, with respect to any document or similar item that in either case contains
information concerning the tax treatment or tax structure of the transactions
contemplated hereby as well as other information, this sentence shall only apply
to such portions of the document or similar item that relate to the United
States federal income tax treatment or tax structure of the transactions
contemplated hereby.

 

(b) Subject to paragraph (a) above and except as otherwise provided herein, each
of the Originators and United Receivables I hereby agrees that it will not
disclose the contents of this Agreement or any other Transaction Document or any
other proprietary or confidential information of or with respect to any
Investor, any Agent, any Administrator or any Support Facility Provider to any
other Person except (a) its auditors and attorneys, employees or financial
advisors (other than any commercial bank) and any nationally recognized
statistical rating organization, provided such auditors, attorneys, employees,
financial advisors or rating agencies are informed of the highly confidential
nature of such information or (b) as otherwise required by order of a court of
competent jurisdiction or by applicable law (including, without limitation,
filings required under the Securities Exchange Act of 1934; provided that United
Receivables I and each of the Originators may file with the Securities and
Exchange Commission such information if it so determines that such information
should be filed; provided, further, that neither United Receivables I nor any
Originator shall be authorized to file any fee letter or any other document that
contains pricing or fee information regarding the transaction contemplated
hereby (it being understood by the parties hereto for purposes of this Section
9.10(b) that this Agreement does not contain any such pricing or fee
information)).

 

SECTION 9.11 No Proceedings; Limited Recourse. Each Originator covenants and
agrees, for the benefit of the parties to the Seller Purchase and Contribution
Agreement and the

 

    26  

Originator Purchase and

Contribution Agreement



--------------------------------------------------------------------------------

Receivables Purchase Agreement, that it shall not institute against United
Receivables I, or join any other Person in instituting against United
Receivables I, any proceeding of a type referred to in the definition of Event
of Bankruptcy until one year and one day after the Final Payout Date. In
addition, all amounts payable by United Receivables I to the Originators
pursuant to this Agreement shall be payable solely from funds available for that
purpose pursuant to the Seller Purchase and Contribution Agreement.

 

SECTION 9.12 Further Assurances. Each Originator and United Receivables I each
agree to do and perform, from time to time, any and all acts and to execute any
and all further instruments required or reasonably requested by the other
parties more fully to effect the purposes of this Agreement.

 

[SIGNATURES FOLLOW]

 

    27  

Originator Purchase and

Contribution Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, United Receivables I and the Originators have caused this
Purchase and Contribution Agreement to be duly executed by their respective
officers as of the day and year first above written.

 

UNITED RENTALS (NORTH AMERICA), INC.

By:

 

 

--------------------------------------------------------------------------------

   

Name:

 

 

--------------------------------------------------------------------------------

   

Title:

 

 

--------------------------------------------------------------------------------

UNITED RENTALS NORTHWEST, INC.

By:

 

 

--------------------------------------------------------------------------------

   

Name:

 

 

--------------------------------------------------------------------------------

   

Title:

 

 

--------------------------------------------------------------------------------

UNITED RENTALS SOUTHEAST, L.P.

By:

 

 

--------------------------------------------------------------------------------

   

Name:

 

 

--------------------------------------------------------------------------------

   

Title:

 

 

--------------------------------------------------------------------------------

UNITED EQUIPMENT RENTALS GULF, L.P.

By:

 

 

--------------------------------------------------------------------------------

   

Name:

 

 

--------------------------------------------------------------------------------

   

Title:

 

 

--------------------------------------------------------------------------------

UNITED RENTALS RECEIVABLES LLC I

By:

 

 

--------------------------------------------------------------------------------

   

Name:

 

 

--------------------------------------------------------------------------------

   

Title:

 

 

--------------------------------------------------------------------------------

 

    S-1  

Originator Purchase and

Contribution Agreement



--------------------------------------------------------------------------------

SCHEDULE I

 

ORIGINATOR INFORMATION



--------------------------------------------------------------------------------

SCHEDULE II

 

LOCK-BOX ACCOUNT BANKS AND ACCOUNT INFORMATION



--------------------------------------------------------------------------------

SCHEDULE III

 

BLOCKED ACCOUNT BANKS AND ACCOUNT INFORMATION